Title: To George Washington from Jeremy Belknap, 19 July 1784
From: Belknap, Jeremy
To: Washington, George



To General Washington:
Dover, N.H. July 19th, 1784.

Great and Good Sir, After the multitude of addresses which have been presented to you in the course and at the conclusion of the late war, it would be needless for an obscure individual to repeat the voice of admiration and gratitude which has resounded from every part of America for the eminent services which you have rendered to this country. It shall be my part, Sir, to ask your acceptance of the first volume of a work, in which, you will see the early struggles and sufferings of one of those states which now claim the honor of being defended by

your sword. Though in the late arduous contest it has not been so much exposed as in former wars, yet, having long been a nursery of stern heroism, it has bred an hardy race of men, whose merits as soldiers are well known to their beloved general, and who will always glory in having assisted to plant the laurel which adorns his brow.
I am, Sir, with a degree of respect approaching to veneration, Your Excellency’s most obedient servant,

J. B.

